Per Curiam.
The defendant’s probationary sentence was revoked at a hearing during which he was not represented by counsel. The trial judge did not advise him of his right to counsel.
*577Mempa v. Rhay (1967), 389 US 128 (88 S Ct 254, 19 L Ed 2d 336) requires that the court advise one accused of probation violation of his right to he represented by counsel and, if indigent, to the appointment of assigned counsel. People v. Marshall (1969), 16 Mich App 578; cf. People v. Brooks (1969), 16 Mich App 759.
The revocation of the defendant’s probation and sentence to prison is set aside and the cause is remanded for a hearing on the probation violation charge at which the defendant shall be advised of his right to he represented by counsel and, if indigent, to the appointment of assigned counsel.